                                Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 1 of 26 Page ID #:4196




                                                        1 C. Darryl Cordero, Bar No. 126689
                                                          cdc@paynefears.com
                                                        2 Scott O. Luskin, Bar No. 238082
                                                          sol@paynefears.com
                                                        3 PAYNE & FEARS LLP
                                                          400 Continental Blvd., Suite 600
                                                        4 El Segundo, CA 90245
                                                          Telephone: (310) 689-1750
                                                        5 Facsimile: (310) 689-1755
                                                        6 Attorneys for Plaintiff Craftwood II, Inc.,
                                                          dba Bay Hardware, individually and as
                                                        7 representative of all others similarly situated
                                                        8
                                                                                 UNITED STATES DISTRICT COURT
                                                        9
                                                                 CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                       10
                                                       11 Craftwood II, Inc., et al.,                  Case No. 8:17-cv-00606 (DOC) (KES)
PAYNE & FEARS LLP




                                                       12               Plaintiff,                     Hon. David O. Carter
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13         v.                                   Plaintiff Craftwood II, Inc.’s Local
                         ATTORNEYS AT LAW




                                                                                                       Rule 16-4 Memorandum of
                            (310) 689-1750




                                                       14 Wurth Louis & Company, et al.,               Contentions of Fact and Law
                                                       15               Defendant.                     Pre-Trial Conf.:   November 16, 2018
                                                                                                       Time:              7:30 A.M.
                                                       16                                              Courtroom:         9D
                                                       17
                                                                                                       Trial Date:        December 4, 2018
                                                       18                                              Time:              8:30 A.M.
                                                       19                                              Courtroom:         9D
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                                  PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 2 of 26 Page ID #:4197




                                                        1        Pursuant to Local Rule 16-4, Plaintiff Craftwood II, Inc. hereby submits its
                                                        2 pretrial Memorandum of Contentions of Fact and Conclusions of Law:
                                                        3
                                                        4                       Summary Statement of Plaintiff’s Claims
                                                        5
                                                        6        1.     Defendant Wurth Louis and Company violated the Telephone
                                                        7               Consumer Protection Act of 1991, 47 U.S.C. § 227.
                                                        8
                                                        9        Required Elements:
                                                       10
                                                       11        The TCPA makes it “unlawful” for any person to send an “unsolicited
PAYNE & FEARS LLP




                                                       12 advertisement” by facsimile transmission. 47 U.S.C. § 227(b)(1)(C). Facsimile
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 advertisements are unsolicited if they are sent without recipients’ “prior express
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 invitation or permission.” 47 U.S.C. § 227(a)(5). An “advertisement” is subject to
                                                       15 the TCPA if it is “any material advertising the commercial availability or quality of
                                                       16 any property, goods, or services.” 47 U.S.C. § 227(a)(5). Here, to establish its
                                                       17 claim, Craftwood must prove:
                                                       18
                                                       19        1.     Wurth (or its agent) used any telephone facsimile machine, computer,
                                                       20               or other devices to send, to a telephone facsimile machine;
                                                       21
                                                       22        2.     an advertisement.
                                                       23
                                                       24        See 47 U.S.C. § 227(b)(1)(C). Notably, the TCPA is “a strict liability
                                                       25 statute.” Lemieux v. Lender Processing Ctr., No. 16-CV-01850-BAS-DHB, 2018
                                                       26 WL 637945, at *3 (S.D. Cal. Jan. 31, 2018) citing Alea London Ltd. v. Am. Home
                                                       27 Servs., Inc., 638 F.3d 768, 776 (11th Cir. 2011); Penzer v. Transp. Ins. Co., 545
                                                       28 F.3d 1303, 1311 (11th Cir. 2008). The TCPA does not require any intent for
                                                                                                    -2-
                                                                  PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 3 of 26 Page ID #:4198




                                                        1 liability. Alea, 638 F.3d at 776.
                                                        2
                                                        3         The Court can also treble damages for willful or knowing violations. The
                                                        4 elements are:
                                                        5
                                                        6         1.    Did Wurth willfully send the faxes; or
                                                        7
                                                        8         2.    Did Wurth knowingly send the faxes.
                                                        9
                                                       10 See 47 U.S.C. § 227(b)(1)(C).
                                                       11
PAYNE & FEARS LLP




                                                       12         Although neither the TCPA nor the FCC regulations define the terms
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 “willfully or knowingly,” courts have generally interpreted willfulness to imply only
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 that an action was intentional. Smith v. Wade, 461 U.S. 30, 41 n. 8 (1983). While
                                                       15 the TCPA does not define willful, the Communications Act of 1934 (47 U.S.C. §
                                                       16 151 et seq.) of which the TCPA is a part, defines willful as “the conscious or
                                                       17 deliberate commission or omission of such act, irrespective of any intent to violate
                                                       18 any provision[ ], rule or regulation.” 47 U.S.C. § 312 (f)(1). Thus, the standard to
                                                       19 show a “willful or knowing” violation is modest; it “simply requires that the act be
                                                       20 intentional or volitional, as opposed to inadvertent, and not that defendant must have
                                                       21 known that the conduct would violate the statute.” Bridgeview Health Care Ctr. v.
                                                       22 Clark, No. 09 C 5601, 2013 WL 1154206, at *7 (N.D. Ill. Mar. 19, 2013); see also
                                                       23 Roylance v. ALG Real Estate Servs., Inc., No. 5:14-CV-02445-PSG, 2015 WL
                                                       24 1522244, at *11 (N.D. Cal. Mar. 16, 2015), report and recommendation adopted as
                                                       25 modified, No. 14-CV-02445-BLF, 2015 WL 1544229 (N.D. Cal. Apr. 3, 2015)
                                                       26 (“Because Congress chose to employ a low threshold to assess treble damages, by
                                                       27 requiring a caller’s actions to be ‘knowing’ or ‘willful’ it is important to highlight”
                                                       28 that the TCPA gives courts discretion to determine whether treble damages are
                                                                                                     -3-
                                                                  PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 4 of 26 Page ID #:4199




                                                        1 appropriate.”). Indeed, “‘a plaintiff need not prove that defendant had knowledge of
                                                        2 the TCPA’s provisions...’” Bridgeview, 2013 WL 1154206, at *7. The plaintiff
                                                        3 need only show that a defendant willfully or knowingly sent the unsolicited
                                                        4 communications which resulted in a violation of the TCPA. Stewart v. Regent Asset
                                                        5 Mgmt. Sols., No. 1:10-CV-2552-CC-JFK, 2011 WL 1766018, at *6 (N.D. Ga. May
                                                        6 4, 2011); Sengenberger v. Credit Control Servs., Inc., No. 09C2796, 2010 WL
                                                        7 1791270, at *6 (N.D. Ill. May 5, 2010), adhered to on reconsideration, No. 09 C
                                                        8 2796, 2010 WL 6373008 (N.D. Ill. June 17, 2010).
                                                        9
                                                       10        Evidence in Support of Claim:
                                                       11
PAYNE & FEARS LLP




                                                       12        Advertisements: Faxes Craftwood received from Wurth showing that they
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 were advertisements. Wurth admitted that many were advertisements in response to
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 requests for admission. Additional flyers produced by Wurth that were sent to
                                                       15 Craftwood that advertise products or services. Testimony from Wurth employees
                                                       16 and former employees that the purpose of the fax program was to sell products.
                                                       17 Correspondence by and among Wurth showing that the particular faxes were
                                                       18 advertisements. Westfax invoices showing that the documents were sent en masse
                                                       19 as part of an overall marketing program designed to sell products.
                                                       20
                                                       21        Sent by Wurth’s agent Westfax to Craftwood: Phone records and testimony
                                                       22 showing that Craftwood is the subscriber of 562-594-4054. Faxes kept by
                                                       23 Craftwood from Wurth. Fax lists showing intended recipients for the fax
                                                       24 broadcasts. Wurth correspondence regarding the fax broadcasts, including relevant
                                                       25 metadata. Invoices from Westfax, Inc., Wurth’s third-party broadcaster showing the
                                                       26 faxes were sent, the date of sending, and the name of the job. Craftwood’s fax
                                                       27 journals showing Wurth sent the identified faxes on the identified dates.
                                                       28
                                                                                                    -4-
                                                                 PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 5 of 26 Page ID #:4200




                                                        1         To the extent necessary, Craftwood will also present evidence that it has
                                                        2 standing under Article III: This would include evidence of Craftwood’s ongoing
                                                        3 hardware store business serving the local Seal Beach community. Craftwood will
                                                        4 also show the company’s extreme dislike of junk faxes, and its prior attempts to stop
                                                        5 junk faxing through FCC complaints and other methods. And Craftwood will
                                                        6 present evidence of its actual damages, which Craftwood has calculated to be
                                                        7 several dollars per fax. Craftwood will offer testimony and documents showing
                                                        8 Craftwood’s costs related to using its fax machine (paper, toner, and fax machine
                                                        9 purchases) and time wasted by Craftwood handling junk faxes.
                                                       10
                                                       11         Willfully and knowingly: Testimony from Wurth employees that the
PAYNE & FEARS LLP




                                                       12 company intentionally sent the faxes through Westfax. Additional testimony of
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 Wurth’s key employees, like its former CEO, that Wurth was aware of the act and
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 its requirements. Craftwood will also show that Wurth had to agree it complied
                                                       15 with the act every time it sent a fax through Westfax’s web portal. Craftwood will
                                                       16 demonstrate that Wurth continued sending junk faxes for over a month even after it
                                                       17 got sued in this case. To the extent it is necessary to also defeat Wurth’s affirmative
                                                       18 defenses of established business relationship and prior express invitation or
                                                       19 permission, Craftwood incorporates that evidence here as well.
                                                       20
                                                       21              Summary Statement of Defendant’s Affirmative Defenses
                                                       22
                                                       23         Wurth asserts numerous affirmative defenses in its answer. During the Rule
                                                       24 16 conference, Wurth was unwilling to agree that any of them are no longer at issue.
                                                       25 Several are not affirmative defenses or defenses at all to a TCPA claim.
                                                       26
                                                       27         1.    Craftwood does not have Article III standing
                                                       28
                                                                                                     -5-
                                                                  PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 6 of 26 Page ID #:4201




                                                        1   2.    The TCPA is unconstitutional because it violates due process for
                                                        2         grossly excessive statutory damages
                                                        3
                                                        4   3.    Wurth asserts the 3-part established business relationship safe harbor
                                                        5
                                                        6   4.    The TCPA is unconstitutional because it violates the First Amendment
                                                        7
                                                        8   5.    Wurth asserts Craftwood is not entitled to any relief because its
                                                        9         damages are trivial
                                                       10
                                                       11   6.    Wurth asserts Craftwood gave prior express consent to receive fax
PAYNE & FEARS LLP




                                                       12         advertisements
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14   7.    Wurth asserts Craftwood is estopped from bringing claims because it is
                                                       15         a customer
                                                       16
                                                       17   8.    Wurth asserts Craftwood’s claim violates the statute of limitations
                                                       18
                                                       19   9.    Wurth asserts that Craftwood’s claim must be reduced by amounts
                                                       20         owed to Wurth by Craftwood
                                                       21
                                                       22   10.   Wurth asserts that Craftwood’s claim must fail because it engaged in
                                                       23         unlawful, inequitable, or improper conduct
                                                       24
                                                       25   11.   Wurth asserts that Craftwood must indemnify Wurth for its attorneys’
                                                       26         fees and costs if Bay Hardware loses at trial
                                                       27
                                                       28   12.   Wurth asserts that Craftwood failed to mitigate its damages
                                                                                              -6-
                                                            PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 7 of 26 Page ID #:4202




                                                        1         13.   Wurth asserts that Craftwood does not fall within the statutory zone of
                                                        2               interest of the TCPA because it is supposedly a professional plaintiff
                                                        3               and failed to opt-out after first receiving a fax from Wurth
                                                        4
                                                        5         First Affirmative Defense (Craftwood does not have Article III standing):
                                                        6
                                                        7         Required Elements:
                                                        8
                                                        9         “No standing” is not a permitted affirmative defense. To the extent there are
                                                       10 elements to this issue, Craftwood must have
                                                       11
PAYNE & FEARS LLP




                                                       12         (1) suffered a concrete injury in fact;
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14         (2) that is fairly traceable to the challenged conduct of the defendant; and
                                                       15
                                                       16         (3) is likely to be redressed by a favorable judicial decision.
                                                       17
                                                       18         See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24,
                                                       19 2016). But standing is conferred merely by asserting a TCPA claim, as explained by
                                                       20 the Ninth Circuit’s holding that “a violation of the TCPA is a concrete, de facto
                                                       21 injury.” Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1042-43 (9th Cir.
                                                       22 2017). The Ninth Circuit explained that “Congress identified unsolicited contact as
                                                       23 a concrete harm, and gave consumers a means to redress this harm.” Van Patten,
                                                       24 847 F.3d at 1043. The court, therefore, held that “[a] plaintiff alleging a violation
                                                       25 under the TCPA ‘need not allege any additional harm beyond the one Congress has
                                                       26 identified.’” Id. at 1042-43 (quoting Spokeo, 136 S. Ct. at 1549). The reason is that
                                                       27 TCPA claims are just the type that Congress sought to protect consumers from—
                                                       28 “the unwanted intrusion and nuisance of unsolicited telemarketing phone calls and
                                                                                                      -7-
                                                                  PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 8 of 26 Page ID #:4203




                                                        1 fax advertisements.” Id. at 1042-43. (citing Pub. L. 102–243, § 2, ¶ 12). This
                                                        2 Court agreed in denying the motion to dismiss. (Dkt. 49.)
                                                        3
                                                        4         Evidence in Opposition:
                                                        5
                                                        6         Concrete injury: Testimony and documents showing Craftwood’s actual
                                                        7 damages of several dollars per junk fax, like Craftwood’s costs related to using its
                                                        8 fax machine (paper, toner, and fax machine purchases) and time wasted by
                                                        9 Craftwood handling junk faxes. Testimony regarding the invasion of Craftwood’s
                                                       10 privacy and seclusion.
                                                       11
PAYNE & FEARS LLP




                                                       12         Fairly traceable: Testimony and documents showing that Wurth caused the
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 faxes to be sent.
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14
                                                       15         Redressed by a favorable judicial decision: Statutory damages are available,
                                                       16 so there’s no evidence required for this element.
                                                       17
                                                       18         Second Affirmative Defense (The TCPA is unconstitutional because it
                                                       19         violates due process for grossly excessive statutory damages)
                                                       20
                                                       21         Required Elements:
                                                       22
                                                       23         The TCPA provides that a person or entity that brings suit for TCPA
                                                       24 violations may “recover for actual monetary loss from such a violation, or to receive
                                                       25 $500 in damages for each such violation, whichever is greater.” 47 U.S.C. §
                                                       26 227(b)(3)(B). For a defendant’s knowing or willful TCPA violations, the TCPA
                                                       27 further provides that “the court may, in its discretion, increase the amount of the
                                                       28 award to an amount equal to not more than three times the amount” otherwise
                                                                                                     -8-
                                                                  PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 9 of 26 Page ID #:4204




                                                        1 available, or $1,500. Id. Wurth argues that the TCPA’s provision for monetary
                                                        2 damages violates the Due Process Clause of the Fifth Amendment.
                                                        3
                                                        4         Numerous courts have rejected challenges to the statutory damages provision
                                                        5 in the TCPA under the Due Process Clause and have held it constitutional on its
                                                        6 face. See Pasco v. Protus IP Sol., Inc., 826 F. Supp. 2d 825, 835 (D. Md. 2011);
                                                        7 Green v. Anthony Clark Int’l Brokers, Ltd., No. 09 C 1541, 2010 WL 431673 at *5-
                                                        8 6 (N.D. Ill. Feb. 1, 2010); Krakauer v. Dish Network, LLC, No. 1:14-CV-333, 2017
                                                        9 WL 2455095 at *13-14 (M.D. N.C. Jun. 6, 2017); Arcilla v. Adidas Promotional
                                                       10 Retail Operations, Inc., 488 F. Supp. 2d 965, 972 (C.D. Cal. 2007); Accounting
                                                       11 Outsourcing, LLC v. Verizon Wireless Pers. Commc’n, 329 F. Supp. 2d 789, 808-10
PAYNE & FEARS LLP




                                                       12 (M.D. La. 2004); Texas v. Am. Blastfax, Inc., 121 F. Supp. 2d 1085, 1090-91 (W.D.
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 Tex. 2000); Kenroe, Inc. v. Fax Daily, Inc., 962 F. Supp. 1162, 1164-67 (S.D. Ind.
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 1997).
                                                       15
                                                       16         Courts routinely cite to St. Louis, I. M. & S. Ry. Co. v. Williams, 251 U.S. 63,
                                                       17 66-67 (1919), for the standard that statutory penalties violate due process “only
                                                       18 where the penalty prescribed is so severe and oppressive as to be wholly
                                                       19 disproportioned to the offense and obviously unreasonable.” Courts are hesitant to
                                                       20 declare a statutory damages provision unconstitutional, because Congress possesses
                                                       21 “a wide latitude of discretion to prescribe penalties for violations of [its] laws, and
                                                       22 those penalties, which often serve a deterrent effect, are to be considered with due
                                                       23 regard for the interests of the public, the numberless opportunities for committing
                                                       24 the offense, and the need for securing uniform adherence.” Pasco, 826 F. Supp. 2d
                                                       25 at 835 (citing Williams, 251 U.S. at 66-67). Specifically in relation to the TCPA, the
                                                       26 $500 per violation damages provision is meant to address harms that are otherwise
                                                       27 unquantifiable such as invasions of privacy, unwanted disruptions, tied-up phone
                                                       28 lines, and wasted time spent responding to unwanted ads. See Krakauer, 2017 WL
                                                                                                      -9-
                                                                  PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 10 of 26 Page ID
                                                                                   #:4205



                                                        1 24455095 at *6.
                                                        2
                                                        3        Evidence in Opposition:
                                                        4
                                                        5        This appears to be a legal issue.
                                                        6
                                                        7        Third Affirmative Defense (Wurth asserts the 3-part established business
                                                        8        relationship safe harbor):
                                                        9
                                                       10        Required Elements:
                                                       11
PAYNE & FEARS LLP




                                                       12        An exception to the prohibition against unsolicited fax advertisements may
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 exist if the advertiser has an “established business relationship” (“EBR”) with the
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 recipient and includes “clear and conspicuous” opt-out disclosures on the first page
                                                       15 of each ad. 47 U.S.C. § 227(a)(5), (b)(1)(C)(i)-(iii). The required elements are that:
                                                       16
                                                       17        1.     Craftwood and Wurth had a business relationship;
                                                       18
                                                       19        2.     Wurth obtained the number of the telephone facsimile machine through
                                                       20               (a) the voluntary communication of such number, within the context of
                                                       21               such established business relationship, or (b) a directory, advertisement,
                                                       22               or site on the Internet to which the recipient voluntarily agreed to make
                                                       23               available its facsimile number for public distribution; and
                                                       24
                                                       25        3.     Wurth’s faxes contain a notice meeting the following requirements:
                                                       26
                                                       27               a.    the notice is clear and conspicuous and on the first page of the
                                                       28                     unsolicited advertisement;
                                                                                                     -10-
                                                                 PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 11 of 26 Page ID
                                                                                   #:4206



                                                        1          b.    the notice states the recipient has a legal right to stop future
                                                        2                faxes;
                                                        3
                                                        4          c.    the notice states that the recipient may make a request to the
                                                        5                sender of the unsolicited advertisement not to send any future
                                                        6                unsolicited advertisements to any telephone facsimile machine or
                                                        7                machines (not just the one to which the ad was sent) and that
                                                        8                failure to comply, within 30 days, with such a request is
                                                        9                unlawful;
                                                       10
                                                       11          d.    the notice sets forth the requirements for a valid opt-out request,
PAYNE & FEARS LLP




                                                       12                including the explanation that: a request not to send future
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13                unsolicited advertisements to a telephone facsimile machine
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14                complies with the requirements under this subparagraph only
                                                       15                if—(A) The request identifies the telephone number or numbers
                                                       16                of the telephone facsimile machine or machines to which the
                                                       17                request relates; (B) The request is made to the telephone number,
                                                       18                facsimile number, Web site address or email address identified in
                                                       19                the sender's facsimile advertisement; and (C) The person making
                                                       20                the request has not, subsequent to such request, provided express
                                                       21                invitation or permission to the sender, in writing or otherwise, to
                                                       22                send such advertisements to such person at such telephone
                                                       23                facsimile machine;
                                                       24
                                                       25          e.    the notice includes a domestic contact telephone and facsimile
                                                       26                machine number for the recipient to transmit such a request to
                                                       27                the sender;
                                                       28
                                                                                               -11-
                                                             PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 12 of 26 Page ID
                                                                                   #:4207



                                                        1               f.     the telephone and facsimile machine numbers and the cost-free
                                                        2                      mechanism to permit an individual or business to make such a
                                                        3                      request at any time on any day of the week; and
                                                        4
                                                        5               g.     the opt-out disclosure must be separate from any other
                                                        6                      disclosures.
                                                        7
                                                        8 See Dkt. 49 (citing 47 U.S.C. § 227(b)(1)(C); 47 C.F.R. § 64.1200(a)(4)); In the
                                                        9 Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991
                                                       10 Junk Fax Prevention Act of 2005, 21 F.C.C. Rcd. 3787, 3801 (2006). The FCC has
                                                       11 already found substantial compliance is not enough. See Matter of Rules &
PAYNE & FEARS LLP




                                                       12 Regulations Implementing the Tel. Consumer Prot. Act of 1991, 29 F.C.C. Rcd.
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 13998, 14012, ¶ 33 (2014); see also Career Counseling, Inc. v. Amsterdam Printing
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 & Litho, Inc., No. 3:15-CV-05061-JMC, 2018 WL 3037106, at *9 (D.S.C. June 19,
                                                       15 2018) (the defendant’s admission that it failed to include language that “[its] failure
                                                       16 to respond to an opt-out request within thirty (30) days is unlawful,” was an
                                                       17 admission that the faxes’ opt-out notices are insufficient as a matter of law.”); Drug
                                                       18 Reform Coordination Network, Inc. v. Grey House Publ’g, Inc., 106 F. Supp. 3d 9,
                                                       19 16 (D.D.C. 2015) (“even if [the defendant] could demonstrate that it had an ‘existing
                                                       20 business relationship’ with [the plaintiff], its noncompliance with the TCPA’s strict
                                                       21 notice requirements disqualifies it from the safe harbor.”).
                                                       22
                                                       23         Evidence in Opposition:
                                                       24
                                                       25         Wurth’s notice does not meet the required standard: Craftwood will show
                                                       26 several deficiencies by examining the disclosure on each fax sent to Craftwood.
                                                       27
                                                       28
                                                                                                    -12-
                                                                  PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 13 of 26 Page ID
                                                                                   #:4208



                                                        1        Fourth Affirmative Defense (The TCPA is unconstitutional because it
                                                        2        violates the First Amendment):
                                                        3
                                                        4        Required Elements:
                                                        5
                                                        6        This is not really an affirmative defense. Regardless, since 1991 the TCPA
                                                        7 has repeatedly withstood challenges as to its constitutionally based on the First
                                                        8 Amendment. See, e.g., Accounting Outsourcing, LLC v. Verizon Wireless Pers.
                                                        9 Commc’ns, L.P., 329 F. Supp. 2d 789, 802-05 (M.D. La. 2004); Covington &
                                                       10 Burling v. International Mktg. & Research, Inc., No. CIV.A. XX-XXXXXXX, 2003 WL
                                                       11 21384825 at *4 (D.C. Super. Apr. 16, 2003); Kaufman v. ACS Sys., Inc., 110 Cal.
PAYNE & FEARS LLP




                                                       12 App. 4th 886, 921-922 (2003); Texas v. American Blastfax, Inc., 121 F. Supp. 2d
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 1085, 1090-91 (W.D. Tex. 2000); Kenro, Inc. v. Fax Daily, Inc., 962 F. Supp. 1162,
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 1166-67 (S.D. Ind. 1997); Destination Ventures, Ltd. v. FCC, 46 F.3d 54, 55-57 (9th
                                                       15 Cir. 1995); Missouri ex rel. Nixon v. American Blast Fax, Inc., 323 F.3d 649, 660
                                                       16 (8th Cir.), reh. den., reh. en banc den., 2003 U.S. App. LEXIS 13540 (8th Cir.
                                                       17 2003), cert. den., 540 U.S. 1104 (2004).
                                                       18
                                                       19        Evidence in Opposition:
                                                       20
                                                       21        This is a legal issue. To the extent necessary, Craftwood will show the
                                                       22 commercial nature of the faxes sent.
                                                       23
                                                       24        Fifth Affirmative Defense (Wurth asserts Craftwood is not entitled to any
                                                       25        relief because its damages are trivial):
                                                       26
                                                       27        This defense appears to repeat Wurth’s claim that the TCPA’s provision for
                                                       28 monetary damages violates the Due Process Clause of the Fifth Amendment, and
                                                                                                     -13-
                                                                 PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 14 of 26 Page ID
                                                                                   #:4209



                                                        1 Craftwood therefore incorporates its response to that here.
                                                        2
                                                        3        Sixth Affirmative Defense (Wurth asserts Craftwood gave prior express
                                                        4        consent to receive fax advertisements):
                                                        5
                                                        6        Required Elements:
                                                        7
                                                        8        An exception to the prohibition against unsolicited fax advertisements may
                                                        9 exist if the advertiser has the “prior express invitation or permission” (“PEP”) of the
                                                       10 recipient. 47 U.S.C. § 227(b)(1)(A), (B). But it is not enough for a recipient to have
                                                       11 agreed to communicate by fax generally. Rather, “[e]xpress permission to receive a
PAYNE & FEARS LLP




                                                       12 faxed ad requires that the consumer understand that by providing a fax number, he
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 or she is agreeing to receive faxed advertisements.” In Re Rules & Regulations
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014, 14129, ¶
                                                       15 193 (2003) (“2003 FCC Order”); Jemiola v. XYZ Corp., 802 N.E.2d 745, 749 (Ohio
                                                       16 C.P. 2003).
                                                       17
                                                       18        The elements include:
                                                       19
                                                       20        1.     Craftwood gave Wurth it’s fax number;
                                                       21
                                                       22        2.     Craftwood expressly invited or gave permission to Wurth to send faxed
                                                       23               advertisements to that fax number; and
                                                       24
                                                       25        3.     Invitation and permission were provided before the faxes were sent.
                                                       26
                                                       27 Id. Implied “consent” is not a defense. See, e.g., Physicians Healthsource, Inc. v.
                                                       28 Allscripts Health Solutions, Inc., 254 F. Supp. 3d 1007, 1034 (N.D. Ill. 2017).
                                                                                                    -14-
                                                                 PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 15 of 26 Page ID
                                                                                   #:4210



                                                        1        Evidence in Opposition:
                                                        2
                                                        3        The key evidence relates to element 2: Craftwood will provide testimony
                                                        4 from Craftwood employees that the company did not invite Wurth or give Wurth
                                                        5 permission to send faxed ads. Craftwood will also introduce testimony from Wurth
                                                        6 employees confirming the same. Indeed, Wurth’s chief executive officer testified
                                                        7 that Wurth’s practice for years has been to fax ads to customers unless and until they
                                                        8 tell Wurth to stop. Finally, the lack of any documentation showing permission from
                                                        9 Craftwood will also evidence this issue.
                                                       10
                                                       11        Seventh Affirmative Defense (Wurth asserts Craftwood is estopped from
PAYNE & FEARS LLP




                                                       12        bringing claims because it is a customer):
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14        This defense appears to repeat Wurth’s claim that it may avail itself of the
                                                       15 PEP defense and the EBR defense discussed above. Craftwood incorporates its
                                                       16 responses to those defenses here.
                                                       17
                                                       18        Eighth Affirmative Defense (Wurth asserts Craftwood’s claim violates
                                                       19        the statute of limitations):
                                                       20
                                                       21        Required Elements:
                                                       22
                                                       23        The defense requires Wurth to prove that Craftwood’s claims occurred before
                                                       24 the 4-year statutory limit. Giovanniello v. ALM Media, LLC, 726 F.3d 106, 115 (2d
                                                       25 Cir. 2013) (citing to 4-year limit in 28 U.S.C. § 1658(a)) accord Stern v. Docircle,
                                                       26 Inc., No. SACV122005AGJPRX, 2014 WL 12558847, at *2 (C.D. Cal. May 19,
                                                       27 2014) (Guilford, J.).
                                                       28
                                                                                                     -15-
                                                                 PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 16 of 26 Page ID
                                                                                   #:4211



                                                        1        Evidence in Opposition:
                                                        2
                                                        3        Craftwood will present evidence only for facsimiles sent on or after March 8,
                                                        4 2014, four years preceding the filing of the complaint. Craftwood’s earliest fax at
                                                        5 issue is March 10, 2015, well within the statute of limitation.
                                                        6
                                                        7        Ninth Affirmative Defense (Wurth asserts that Craftwood’s claim must
                                                        8        be reduced by amounts owed to Wurth by Craftwood):
                                                        9
                                                       10        Required Elements:
                                                       11
PAYNE & FEARS LLP




                                                       12        Defensive set-off is not a defense to the TCPA. See Vecchia v. Ally Fin., Inc.,
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 No. 8:17-CV-2977-T-23AAS, 2018 WL 907045, at *1 (M.D. Fla. Feb. 15, 2018)
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 (no jurisdiction for setoffs); Riazi v. Ally Fin., Inc., No. 4:17CV1705JCH, 2017 WL
                                                       15 4260847, at *6 (E.D. Mo. Sept. 26, 2017) (“A valid set-off, however, is ‘not enough
                                                       16 to overcome the public policy reasons behind declining jurisdiction,’ including
                                                       17 protecting consumers “regardless of the validity of the underlying debt.”) (citing
                                                       18 Campos v. Western Dental Services, Inc., 404 F. Supp. 2d 1164, 1170 (N.D. Cal.
                                                       19 2005).)
                                                       20
                                                       21        To the extent that the Court applies it, the elements of a set off are:
                                                       22
                                                       23        1.     Wurth owes Craftwood monetary damages;
                                                       24
                                                       25        2.     At some point during the time of the claims between March 10, 2015,
                                                       26               and February 21, 2017, Craftwood owed Wurth money;
                                                       27
                                                       28        3.     The money owed by Craftwood to Wurth did not arise from a wholly
                                                                                                     -16-
                                                                 PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 17 of 26 Page ID
                                                                                   #:4212



                                                        1              separate and unrelated transaction to the claims here;
                                                        2
                                                        3        4.    Craftwood did not pay the money owed to Wurth; and
                                                        4
                                                        5        5.    Wurth can request a reduction in damages up to the amount owed, but
                                                        6              not to exceed the damages.
                                                        7
                                                        8 R. M. Sherman Co. v. W. R. Thomason, Inc., 191 Cal. App. 3d 559, 568 (1987).
                                                        9
                                                       10        Evidence in Opposition:
                                                       11
PAYNE & FEARS LLP




                                                       12        Wurth has not offered any evidence that Craftwood owes it anything.
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14        Tenth Affirmative Defense (Wurth asserts that Craftwood’s claim must
                                                       15        fail because it engaged in unlawful, inequitable, or improper conduct):
                                                       16
                                                       17        Required Elements:
                                                       18
                                                       19        This is not a permitted affirmative defense, as unclean hands is irrelevant to
                                                       20 the TCPA. Bruce v. Ocwen Loan Servicing, LLC, No. 8:12-CV-1561-T-24 MA,
                                                       21 2012 WL 4867224, at *2 (M.D. Fla. Oct. 15, 2012).
                                                       22
                                                       23        To the extent that the Court applies it, the elements of unclean hands are:
                                                       24
                                                       25        1.    Craftwood’s conduct was unfair and with fraud or deceit;
                                                       26
                                                       27        2.    Craftwood’s conduct was directly related to the subject matter of its
                                                       28              claims; and
                                                                                                    -17-
                                                                 PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 18 of 26 Page ID
                                                                                   #:4213



                                                        1        3.     Wurth has clean hands, or in other words, Wurth’s conduct was in good
                                                        2               faith.
                                                        3
                                                        4 Levi Strauss & Co. v. Shilon, 121 F.3d 1309, 1313 (9th Cir. 1997). For the doctrine
                                                        5 to apply, “there must be a direct relationship between the misconduct and the
                                                        6 claimed injuries so that it would be inequitable to grant the requested relief.”
                                                        7 Horowitz v. GC Servs. Ltd. P'ship, No. 14CV2512-MMA RBB, 2016 WL 7188238,
                                                        8 at *16 (S.D. Cal. Dec. 12, 2016) (citing Kendall-Jackson Winery, Ltd. v. Superior
                                                        9 Court, 76 Cal. App. 4th 970, 979 (1999), as modified on denial of reh'g (Jan. 3,
                                                       10 2000).)
                                                       11
PAYNE & FEARS LLP




                                                       12        Evidence in Opposition:
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14        Craftwood did not act unfairly or with fraud or deceit: Craftwood will present
                                                       15 evidence that the company does not like junk faxes. Craftwood’s manager will
                                                       16 testify that she previously attempted to stop advertisers from sending junk faxes by
                                                       17 requesting not to be faxed further and filing approximately 80 complaints with the
                                                       18 FCC. This did not stop the junk faxing. Craftwood’s manager will also explain that
                                                       19 she sued Wurth for sending junk faxes. As discussed above, Craftwood will
                                                       20 introduce testimony from Craftwood and Wurth that Craftwood did not give Wurth
                                                       21 express permission to send the faxes and was not required under the law to opt-out.
                                                       22
                                                       23        Wurth does not have clean hands: Craftwood will present testimony from
                                                       24 Wurth that Wurth did not act in good faith because it knew about the law, but failed
                                                       25 to follow the requirements.
                                                       26
                                                       27
                                                       28
                                                                                                    -18-
                                                                 PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 19 of 26 Page ID
                                                                                   #:4214



                                                        1        Eleventh Affirmative Defense (Wurth asserts that Craftwood must
                                                        2        indemnify Wurth for its attorneys’ fees and costs if Bay Hardware loses
                                                        3        at trial):
                                                        4
                                                        5        This is not a permitted affirmative defense. Wurth’s answer does not assert
                                                        6 that this “affirmative defense” will affect any claims. (Dkt. 50 at 8.) Instead Wurth
                                                        7 has claimed that it will sue Craftwood in another case if Wurth somehow prevails at
                                                        8 trial. Indeed, Wurth brought indemnity as a counterclaim, but dropped it when
                                                        9 Craftwood stated its intention to file an anti-SLAPP motion. There are no
                                                       10 applicable elements to analyze or evidence to propose.
                                                       11
PAYNE & FEARS LLP




                                                       12        Twelfth Affirmative Defense (Wurth asserts that Craftwood failed to
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13        mitigate its damages):
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14
                                                       15        Required Elements:
                                                       16
                                                       17        This is not a defense under the TCPA. Swinter Grp., Inc. v. Nationwide
                                                       18 Truckers' Ins. Agency, No. 4:17-CV-2310-SPM, 2018 WL 306024, at *3 (E.D. Mo.
                                                       19 Jan. 5, 2018) (striking affirmative defense of failure to mitigate damages); see Ira
                                                       20 Holtzman C.P.A. & Assocs. Ltd. v. Turza, No. 08 C 2014, 2010 WL 3076258, at *5
                                                       21 (N.D. Ill. Oct. 29, 2010); Fillichio v. M.R.S Assoc., Inc., No. 09–612629–CIV, 2010
                                                       22 WL 4261442, at *5 (S.D. Fla. Oct. 19, 2010). There is no requirement that anyone
                                                       23 opt-out to have a viable TCPA claim. “Plaintiff was not required to mitigate its
                                                       24 damages by calling Defendant and asking that the faxes be stopped.” Onsite
                                                       25 Computer Consulting Servs., Inc. v. Dartek Computer Supply Corp., No. 05AC-
                                                       26 000108 I CV, 2006 WL 2771640, at *4 (Mo. Cir. Ct. May 17, 2006); see also
                                                       27 Fillichio, 2010 WL 4261442, at *5 (collecting cases).
                                                       28
                                                                                                    -19-
                                                                  PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 20 of 26 Page ID
                                                                                   #:4215



                                                        1        Evidence in Opposition:
                                                        2
                                                        3        To the extent necessary, Craftwood will present evidence, identified on each
                                                        4 fax flyer, that Wurth failed to include the required disclosures on all the faxes sent to
                                                        5 Craftwood. This includes the disclosure of what is required for a proper opt-out
                                                        6 request. Craftwood will present evidence that it’s manager does not know all the
                                                        7 technical requirements for a proper opt-out. Finally, Craftwood will also present
                                                        8 evidence that in the past it has attempted to opt-out from other companies, which
                                                        9 has only increased the junk faxing.
                                                       10
                                                       11        Thirteenth Affirmative Defense (Wurth asserts that Craftwood does not
PAYNE & FEARS LLP




                                                       12        fall within the statutory zone of interest of the TCPA because it is
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13        supposedly a professional plaintiff and failed to opt-out after first
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14        receiving a fax from Wurth):
                                                       15
                                                       16        Required Elements:
                                                       17
                                                       18        There are no elements to this defense since Courts in this circuit have made
                                                       19 clear that there is no such defense:
                                                       20        [A] lot of observers take a very cynical view of class action lawsuits
                                                                 and the plaintiffs and lawyers behind them—but it has nothing to do
                                                       21        with the merits of class certification. The fact is that Congress passed
                                                                 the TCPA and created a claim, and while many recipients of the texts
                                                       22        at issue in this case would never think to avail themselves of it and
                                                                 bring a federal lawsuit, [plaintiff] is perfectly entitled to. Moreover,
                                                       23        he’s entitled to bring other lawsuits, too.
                                                       24 Van Patten v. Vertical Fitness Grp., LLC, No. 12CV1614-LAB (MDD), 2013 WL
                                                       25 12069031, at *9 (S.D. Cal. Nov. 8, 2013). That Craftwood has been a plaintiff
                                                       26 before also does not prevent it from bringing additional claims and has no impact on
                                                       27 its standing. Cunningham v. Rapid Response Monitoring Servs., Inc., No. 3:15-CV-
                                                       28 00846, 2017 WL 1489052, at *4 (M.D. Tenn. Apr. 26, 2017). Rather, courts have
                                                                                                     -20-
                                                                 PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 21 of 26 Page ID
                                                                                   #:4216



                                                        1 rejected arguments that a “professional plaintiff” suffered no real injury because he
                                                        2 welcomed telemarketing calls that violated the TCPA and knew the law. Id.
                                                        3
                                                        4         “Defendants have not cited any authority for the proposition that a
                                                        5 professional plaintiff is outside of the TCPA’s statutory zone of interest.” Fitzhenry
                                                        6 v. ADT Corp., No. 14-80180, 2014 WL 6663379, at *5 (S.D. Fla. Nov. 3, 2014);
                                                        7 see, e.g., Cunningham, 251 F. Supp. 3d at 11971; Martin v. Bureau of Collection
                                                        8 Recovery, No. 10 C 7725, 2011 WL 2311869, at *4 (N.D. Ill. June 13, 2011);
                                                        9 Martin v. Comcast Corp., No. 12 C 6421, 2013 WL 6229934, at *2 (N.D. Ill. Nov.
                                                       10 26, 2013) (“nor can we dismiss [plaintiff’s] claims merely because he files lots of
                                                       11 these cases”); Charvat v. EchoStar Satellite, LLC, 630 F.3d 459, 461 (6th Cir. 2010)
PAYNE & FEARS LLP




                                                       12 (“[Plaintiff] has not been shy in taking on the role of a private attorney general
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 under the [TCPA]. Since 1998, he has filed claims against at least twelve defendants
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 in at least thirteen lawsuits under the Act”); cf. Murray v. GMAC Mortg. Corp., 434
                                                       15 F.3d 948, 954 (7th Cir. 2006) (“What the district judge did not explain, though, is
                                                       16 why ‘professional [plaintiff]’ is a dirty word. It implies experience, if not expertise.
                                                       17 The district judge did not cite a single decision supporting the proposition that
                                                       18 someone whose rights have been violated by 50 different persons may sue only a
                                                       19 subset of the offenders.”).
                                                       20
                                                       21
                                                       22         1
                                                                          The Cunningham court further explained that “The RRMS Defendants'
                                                            zone-of-interests argument echoes their argument on constitutional standing: they
                                                       23   suggest that Cunningham is a professional plaintiff, and that the TCPA only
                                                            contemplates causes of action arising out of calls to ordinary consumers, a class
                                                       24   from which they consider him to be excluded. That argument is flatly refuted by the
                                                            structure of the TCPA itself. The TCPA does not merely contemplate self-interested
                                                       25   plaintiffs—it encourages them. See 47 U.S.C. § 227(b)(3), (c)(5) (providing for
                                                            recovery of $1500 per violation in case brought by consumer). The Court cannot
                                                       26   read the TCPA and imagine that Congress intended to exclude plaintiffs such as
                                                            Cunningham. If anything, it intended to recruit them, incentivizing them by offering
                                                       27   them such sizable rewards. Cunningham's injuries are well within the zone of
                                                            interests contemplated by the TCPA, and any interpretation of the TCPA that
                                                       28   excluded him would actively frustrate the purpose of the statute.” Id.
                                                                                                     -21-
                                                                  PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 22 of 26 Page ID
                                                                                   #:4217



                                                        1         There is also no duty to opt-out or one free junk fax rule. See Ira Holtzman
                                                        2 C.P.A. & Assocs. Ltd. v. Turza, No. 08 C 2014, 2010 WL 3076258, at *5 (N.D. Ill.
                                                        3 Oct. 29, 2010); Fillichio v. M.R.S Assoc., Inc., No. 09–612629–CIV, 2010 WL
                                                        4 4261442, at *5 (S.D. Fla. Oct. 19, 2010). There is no requirement that anyone opt-
                                                        5 out to have a viable TCPA claim. “Plaintiff was not required to mitigate its damages
                                                        6 by calling Defendant and asking that the faxes be stopped.” Onsite Computer
                                                        7 Consulting Servs., Inc. v. Dartek Computer Supply Corp., No. 05AC-000108 I CV,
                                                        8 2006 WL 2771640, at *4 (Mo. Cir. Ct. May 17, 2006); see also Fillichio, 2010 WL
                                                        9 4261442, at *5 (collecting cases).
                                                       10
                                                       11         Evidence in Opposition:
PAYNE & FEARS LLP




                                                       12
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13         To the extent necessary, Craftwood will present evidence that it has standing
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 under Article III. Craftwood will introduce testimony that it is a working hardware
                                                       15 store business serving the local Seal Beach community. Craftwood’s manager will
                                                       16 also testify about the company’s extreme dislike of junk faxes, and its prior attempts
                                                       17 to stop junk faxing through FCC complaints and other methods. And Craftwood
                                                       18 will present evidence of its actual damages, which Craftwood has calculated to be
                                                       19 several dollars per fax. Craftwood will offer testimony and documents showing
                                                       20 Craftwood’s costs related to using its fax machine (paper, toner, and fax machine
                                                       21 purchases) and time wasted by Craftwood handling junk faxes.
                                                       22
                                                       23         To the extent necessary, Craftwood will present evidence, identified on each
                                                       24 fax flyer, that Wurth failed to include the required disclosures on all the faxes sent to
                                                       25 Craftwood. This includes the disclosure of what is required for a proper opt-out
                                                       26 request. Craftwood will present evidence that it does not know all the technical
                                                       27 requirements for a proper opt-out. Finally, Craftwood will also present evidence
                                                       28 that in the past it has attempted to opt-out from other companies, which has only
                                                                                                     -22-
                                                                  PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 23 of 26 Page ID
                                                                                   #:4218



                                                        1 increased the junk faxing.
                                                        2
                                                        3                                     Evidentiary Issues
                                                        4
                                                        5          Any evidentiary issues will be set forth in the Final Pretrial Conference Order,
                                                        6 which is due to be filed after this document. Regardless, presentation of metadata
                                                        7 from Wurth’s production appears to be one evidentiary issue relating to Craftwood’s
                                                        8 claim.
                                                        9
                                                       10          Additional evidentiary issues relate to several defenses Wurth seeks to assert
                                                       11 that require Court determination. To the extent evidence is required for those issue,
PAYNE & FEARS LLP




                                                       12 it is different from the evidence for the individual claims. The evidence may also be
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13 prejudicial to the jury. As discussed below, these issues should be bifurcated from
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14 the jury’s fact-finding.
                                                       15
                                                       16                                   Bifurcation of Issues
                                                       17
                                                       18          To the extent the parties proceed with a jury trial of the merits, the Court must
                                                       19 decide whether to treble damages. 47 U.S.C. § 227(b)(3). “If the court finds that
                                                       20 the defendant willfully or knowingly violated this subsection or the regulations
                                                       21 prescribed under this subsection, the court may, in its discretion, increase the
                                                       22 amount of the award to an amount equal to not more than 3 times the amount
                                                       23 available.” 47 U.S.C. § 227. The Court should bifurcate the proceedings
                                                       24 accordingly.
                                                       25
                                                       26          The Court should also bifurcate any proceedings regarding Wurth’s legal
                                                       27 defenses of standing, due process, First Amendment, trivial damages, and zone of
                                                       28 interest. These defenses are not jury questions, most have to do with whether the
                                                                                                      -23-
                                                                   PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 24 of 26 Page ID
                                                                                   #:4219



                                                        1 Court has subject matter jurisdiction. Evidence related to these questions is
                                                        2 basically irrelevant to the jury questions, and may be prejudicial to the extent it is.
                                                        3
                                                        4                                        Jury Trial
                                                        5
                                                        6         Craftwood initially demanded a jury trial. Craftwood filed a withdrawal
                                                        7 October 22. Wurth, however, wants a jury trial. Wurth asserts that it relied on
                                                        8 Craftwood’s demand. As discussed above, to the extent necessary, the Court must
                                                        9 decide whether to treble damages. 47 U.S.C. § 227(b)(3). The Court should also
                                                       10 decide constitutional and jurisdiction questions.
                                                       11
PAYNE & FEARS LLP




                                                       12                                     Attorneys’ Fees
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14         The TCPA is not a fee-shifting statute.
                                                       15
                                                       16                                 Abandonment of Issues
                                                       17
                                                       18         Craftwood has determined to pursue only its first cause of action. Craftwood
                                                       19 will not pursue its second claim. Craftwood continues to reserve its right to bring
                                                       20 this matter as a class action upon reconsideration of the order denying certification
                                                       21 (Dkt. 141) or reversal by the Ninth Circuit. Wurth dismissed its counterclaim
                                                       22 against Craftwood. (Dkt. 53.)
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                     -24-
                                                                  PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 25 of 26 Page ID
                                                                                   #:4220



                                                        1 DATED: October 26, 2018          PAYNE & FEARS LLP
                                                        2
                                                                                           By:          /s/ Scott O. Luskin
                                                        3                                                  C. DARRYL CORDERO
                                                        4                                                     SCOTT O. LUSKIN

                                                        5                                        Attorneys for Plaintiff Craftwood II, Inc.,
                                                        6                                        dba Bay Hardware, individually and as
                                                                                                 representative of all others similarly
                                                        7                                        situated
                                                        8
                                                        9
                                                       10
                                                       11
PAYNE & FEARS LLP




                                                       12
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13
                         ATTORNEYS AT LAW


                            (310) 689-1750




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                 -25-
                                                               PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                                                  Case 8:17-cv-00606-DOC-KES Document 162 Filed 10/26/18 Page 26 of 26 Page ID
                                                                                   #:4221



                                                        1                                     Certificate of Service
                                                        2            I hereby certify that at the time of service, I was over 18 years of age and not
                                                        3 a party to this action. I am employed in the County of Los Angeles, State of
                                                        4 California. My business address is 400 Continental Blvd., Suite 600, El Segundo,
                                                        5 CA 90245.
                                                        6              On this 26th day of October, 2018, I served true copy of Plaintiff Craftwood
                                                        7 II, Inc.’s Local Rule 16-4 Memorandum of Contentions of Fact and Law on the
                                                        8 interested parties in this action via the United States District Court CM/ECF system
                                                        9 on all parties or persons requiring notice.
                                                       10
                                                       11                                                  /s/ Scott O. Luskin
PAYNE & FEARS LLP




                                                       12                                                  Scott O. Luskin
                    400 CONTINENTAL BLVD., SUITE 600
                     EL SEGUNDO, CALIFORNIA 90245




                                                       13
                         ATTORNEYS AT LAW




                                                            4853-2155-5065.8
                            (310) 689-1750




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                        -26-
                                                                      PLAINTIFF’S LOCAL RULE 16-4 MEMORANDUM OF CONTENTIONS OF FACT AND LAW
